OPINION — AG — ** STATE SENATOR MAY SERVE AS ATTORNEY AND LEGAL ADVISOR TO LOCAL SCHOOL DISTRICT ** IT DOES NOT CONFLICT AN APPARENT CONFLICT OF INTEREST OR RESPONSIBILITY FOR AN INDIVIDUAL TO SERVE AS A STATE SENATOR AND ALSO AS THE ATTORNEY AND LEGAL ADVISOR (LAWYER) TO A SCHOOL DISTRICT, PROVIDED THE STATE SENATOR (LEGISLATOR) DOES NOT RECEIVE COMPENSATION FOR HIS WORK FROM FUNDS APPROPRIATED BY THE STATE LEGISLATURE, BUT MUST RECEIVE COMPENSATION FROM SEPARATE FUNDS DERIVED EXCLUSIVELY FROM SOURCES OTHER THAN LEGISLATIVE APPROPRIATIONS. CITE: ARTICLE V, SECTION 23, OPINION NO. OCTOBER 4, 1963 — TUXHORN, 74 O.S. 1971 1409 [74-1409] (GARY M. BUSH)  ** SEE OPINION NO. 87-040 ****              UIT SEE: OPINION NO. 87-008 ** SEE OPINION NO. 89-584 (1989), 89-585 (1998) ** — CONFLICT OF INTEREST, LEGISLATOR ** ** SEE OPINION NO. 87-525 (1987) ** ** SEE: OPINION NO. 74-166 (1974) ** ** SEE: OPINION NO. 74-268 (1975) **